

113 S2019 RS: SECURE Water Amendments Act of 2014
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 517113th CONGRESS2d SessionS. 2019[Report No. 113–230]IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Schatz (for himself, Mr. Heinrich, Mr. Wyden, Mr. Udall of New Mexico, Ms. Hirono, and Mr. Udall of Colorado) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 31, 2014Reported by Ms. Landrieu, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo reauthorize and update certain provisions of the Secure Water Act.1.Short titleThis Act may be cited as the SECURE Water Amendments Act of 2014.2.Authorized activities; eligibility; authorization of appropriations(a)In generalSection 9504  of the Omnibus Public Land Management Act of
		2009 (42 U.S.C. 10364) is amended—(1)in subsection (a)—(A)in paragraph (1)(H)—(i)in clause (i), by striking or at the end;(ii)in clause (ii), by striking the period and inserting ; or; and(iii)by adding at the end the following:(iii)to plan for or address the impacts of drought.; and(B)in paragraph (2)(A)—(i)by striking ; and and inserting ; or;(ii)by striking (A) be located within the States and inserting the following:(A)be located in—(i)the States; and(iii)by adding at the end the following:(ii)the State of Hawaii; and; and(2)in subsection (e), by striking There is and all that follows through $200,000,000 and inserting “There are authorized to be appropriated such sums as are necessary to carry out this section for
			 each of fiscal years 2015 through 2023”.
						to carry out this section $100,000,000”.3.Authorization of appropriations for national water availability and use assessment programSection 9508(e)(2) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10368(e)(2)) is
			 amended by striking $12,500,000 for the period of fiscal years 2009 through 2013 and inserting such sums as are necessary for the period of fiscal years 2014 through 2023.
				by striking 2009 through 2013 and inserting 2014 through 2018.July 31, 2014Reported with amendments